       Case 1:17-cv-01764-LTS-SDA Document 102 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

D'ANTHONY JAMISON,

                 Plaintiff,

        -v-                                                   No. 17-CV-1764-LTS-SDA

DETECTIVE NATHAN CAVADA,                                      ORDER

                 Defendant.

-------------------------------------------------------x

                 The undersigned will not be available to conduct the trial of this case because of

the demands of her additional duties in the District of Puerto Rico. Accordingly, another district

judge will be requested to try the case unless both parties consent to proceed for all purposes

before the designated Magistrate Judge, the Honorable Stewart D. Aaron. The parties are

directed to meet and confer and, if both consent, so notify the Court by letter filed on the docket

with a completed consent form (the form may be completed in counterparts) no later than

September 21, 2020, at 5:00 p.m. 1 If both parties do not consent, they shall file a joint letter

stating that both parties do not consent, without revealing the respective positions of the parties,

no later than September 21, 2020, at 5:00 p.m.

        SO ORDERED.

Dated: New York, New York
       September 15, 2020

                                                               /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge


1
        A copy of form AO 85, “Notice, Consent, and Reference of a Civil Action to a
        Magistrate Judge,” is attached to this Order, and is available on the Court’s website, at
        https://nysd.uscourts.gov/forms.


ORD RE CONSENT TO PROCEED BEFORE MAGISTRATE JUDGE.DOCX                     VERSION SEPTEMBER 15, 2020   1
Case 1:17-cv-01764-LTS-SDA Document 102 Filed 09/15/20 Page 2 of 2
